Interim Decision #2156

MATTER OF BALBIN
In Section 245 Proceedings
A-19725973

Decided by Regional Commissioner June 22, 1972
Since applicant has established only a temporary need for his services as a
minister by a religious denomination in the United States, he is ineligible for
classification as a "special immigrant" under section 101(a)(27)(DX0 of the
Immigration and Nationality Act and, accordingly, has failed to establish visa
availability as required for adjustment of status under section 245 of the Act.
Consequently, his application for adjustment of status is denied without
prejudice to reconsideration if he can establish that his services as a minister
are needed within the meaning of section 101(aX27)(D)(i) of the Act.

W. Lowery, Esquire
77 W. Washington Street
Chicago, Illinois 60602

ON BEHALF OF APPLICANT: Richard

The District Director on May 23, 1972 certified this case to me
for review and decision.
A careful review of the record of proceedings discloses that the
applicant is eligible pursuant to section 245 of the Immigration
and Nationality Act, as amended, for adjustment of status to that
of a lawful permanent resident of the United States if "an
immigrant visa is immediately available to him. at the time his

application is approved."
The District Director has denied this application on the ground
the applicant does not qualify for "special immigrant" status as
contemplated by section 101(a)(2'7)(D)(i) of the Act. His decision
states that the applicant has not furnished "sufficient evidence
that your services are needed in the United States. The letter on
your behalf submitted by Cardinal Cody indicates your appointment to Our Lady of Lourdes Rectory is only temporary in
nature."
The determination that the applicant's services were of a temporary nature is based upon a letter dated June 29, 1971 from the
Archdiocese of Chicago reading in part as follows:
...faculties of the Archdiocese of Chicago, in accordance with Canon Law and
the regulations of this Archdiocese, are hereby granted you during your

165

Interim Decision #2156
under the direction of the
residence at Our Lady of Lourdes Rectory,
Reverend Thomas J. Goldrick, Pastor, until June 30, 1972." (Emphasis supplied.)

Section 101(a)(27)(DA) of the Act classifies the following as a
"special immigrant":
an immigrant who continuously for at least two years immediately preceding
the time of his application for admission to the United States has been, and who
seeks to enter the United States solely for the purpose of carrying on the
vocation of a minister of a religious denomination, and whose services are
needed by such religious denomination having a bona fide organization in the
United States ...

The applicant received his Bachelor of Theology during May of
1965 and was ordained a priest on the 9th of that month. From the

time of his ordination until he departed for the United States in
1970 he served as a minister of religion in the Philippines. Since
his arrival in this country he has continued his religious education, and has served as an assistant pastor at Our Lady of Lourdes
Church. He clearly meets the requirement of the statute regarding
carrying on the vocation of a minister for the requisite period
immediately prior to his admission; and there is every indication
that the applicant intends to carry on that vocation in the United
States for his religious denomination.

The remaining question is whether his "services are needed by
such religious denomination having a bona fide organization in
the United States", as specified in section 101(a)(27)(D)(i) of the
Act. Counsel for the applicant points out that this section does not
require that the minister's services be urgently needed, but merely
that they be needed by the religious denomination. This the
Service concedes. Counsel goes on to state that there is a shortage
of priests in the United States and that, therefore, the statutory
requirement regarding "need" has been met. We disagree with
that contention. The statute clearly indicates that in order to
qualify for "special immigrant" classification as a minister, the
alien must be "an immigrant who" .possesses certain specified
qualifications "and whose services are needed" by the religious
denomination. Thus the statute is geared to the qualifications and
the need for the services of an individual. Even if it were conceded
that a general shortage of priests exists, this does not establish
the need for the applicant's services as a priest.

Counsel also points to a letter issued by the pastor of Our Lady
of Lourdes Church describing the ministerial assistance which the
applicant has been rendering to him and that church, and expressing the pastor's desire that the applicant's effort to become a
permanent resident be facilitated. Counsel states that this also
establishes that the applicant's services are "needed", and charges
that the District Director's request that the applicant present a
166

Interim Decision #2156
letter from the Archdiocese concerning the need for his services is
improper under the circumstances. He alleges that this would not
be done with respect to other religious denominations which do not
have a "church structure" similar to the Catholic Church.
The need for the applicant's services must be established by the
appropriate religious authority. As indicated above, the Archdiocese has informed this Service that its "faculties" have been
granted to the applicant only until June 20, 1972. The fact that the
Catholic Church has a hierarchy cannot be ignored. Faced with a
statement from the ecclesiastical superiors of the pastor to the
effect that the applicant is authorized to perform his ministerial
functions within the Archdiocese only until June 30, 1972, it is our
view that the District Director's request for a statement from the
Archdiocese concerning the continuing need for the applicant's
services is not an unreasonable one, for, if the applicant's authorized services are to be finished by June 30, 1972, it is concluded
that the requisite need for his services has not been established
within the meaning and intent of the statute. Furthermore, it may
be noted, in passing, that the Immigration and Nationality Act
contains a provision whereby an organization seeking the temporary services of certain qualified aliens, including a bona fide
religious organization seeking the temporary services of a qualified minister, may petition under section 214(c) of that Act for his
importation as a nonimmigrant under section 101(a)(15)(H)(i) of the
Act.

It is concluded that the applicant is ineligible for classification as
a "special immigrant" within the meaning of section 101(aX27)(D)(i) of
the Act. He has not established that an immigrant visa is immediately available to him as a preference or nonpreference immigrant, or otherwise. Accordingly, he is statutorily ineligible for the
adjustment of status which he seeks. His application will be denied,
without prejudice to reconsideration in the event he is able to establish satisfactorily that his services as a minister are needed by his
religious denomination within the United States.
It is ordered that the decision of the District Director denying

the application for status as a permanent resident be and the
same is hereby affirmed.

167

